In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00151-CR
     ___________________________

     Ex parte Amy Jackson McCaig


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 1630964D


   Before Kerr, Womack, and Wallach, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Appellant Amy Jackson McCaig (Mother) appeals the trial court’s denial of

relief on her habeas application seeking supervised visitation with her infant daughter,

Mary.1 Because Mother failed to preserve her argument by timely objecting to the no-

contact bond condition, we affirm the trial court’s order.

      In February 2020, Mother was charged with second-degree-felony attempted

injury to a child with intent to cause serious bodily injury. 2 See Tex. Penal Code Ann.

§§ 15.01(d), 22.04(a)(1). On February 4, her bail was set at $25,000 and with

conditions including prohibiting her from contacting Mary or any child under the age

of 17. Mother filed a written objection to the bond condition prohibiting her contact

with any child under 17 on the basis that it prevented her from earning income

through her employment as a hospital labor-and-delivery nurse. Nothing in the record

shows that she ever presented that objection to the trial court and obtained a ruling.

      After Mother violated the bond conditions in February 2020, her bail was

raised to $50,000, with the same prohibitions on contact with minors, including Mary.

Mother posted the bond and was released from jail. Six months later, Mother applied

for habeas corpus relief, arguing for the first time that the prohibition of contact with



      1
       We use an alias in an effort to protect the child’s identity. See 2nd Tex. App.
(Fort Worth) Loc. R. 7.
      2
       The charge arose from allegations she tried to smother Mary with a pillow.


                                           2
her children3 was oppressive. The trial court denied her request for visitation out of its

concern for Mary’s safety.

      Mother now appeals that decision, but she has failed to preserve error because

she did not object to the condition 4 at the time it was imposed. We, and several of our

sister courts, have held that a party who delays in objecting to a no-contact bond

condition fails to preserve error. Ex parte Layne, Nos. 12-20-00148-CR, 12-20-00149-

CR, 12-20-00150-CR, 12-20-00151-CR, 2020 WL 6788141, at *2–3 (Tex. App.—Tyler

Nov. 18, 2020, no pet.) (mem. op., not designated for publication) (collecting cases

and holding five-month delay failed to preserve objection to no-contact condition);

Ex parte Martinez, No. 02-15-00353-CR, 2015 WL 9598924, at *3–4 (Tex. App.—Fort

Worth Dec. 31, 2015, no pet.) (mem. op., not designated for publication) (collecting

cases and holding similarly for eight-month delay); Ex parte Thompson, No. 14-04-

00731-CR, 2005 WL 363971, at *1 (Tex. App.—Houston [14th Dist.] Feb. 17, 2005,

no pet.) (not designated for publication) (holding similarly).



      3
        Mother also has a twelve-year-old daughter and requested visitation with her in
the habeas application, but Mother’s appeal concerns only the denial of her request
for visitation with Mary.
      4
       Even if we were to consider her initial objection filed in February 2020—
which presented different grounds from those in her habeas application—the
objection failed to preserve error because she did not present it to the trial court and
obtain a ruling. See Tex. R. App. P. 33.1(a)(1), (2); Thomas v. State, 505 S.W.3d 916,
924 (Tex. Crim. App. 2016); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim. App.
2013).


                                            3
      Because Mother has failed to preserve error, we affirm the trial court’s order

denying habeas relief.5




                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 7, 2021




      5
        Nothing in this opinion should be interpreted as limiting the trial court’s ability
to modify the bond conditions in the future, a possibility that it left open at the time
of the hearing.


                                            4